The European Union's role in Iraq (debate)
The next item is the report by Mrs Gomes, on behalf of the Committee on Foreign Affairs, on a proposal for a European Parliament recommendation to the Council on the European Union's role in Iraq.
rapporteur. - (PT) Madam President, as this House is about to vote on a report on the European Union's role in Iraq, it is important to look at some of the lessons learnt from the history of that country. On 16 March it will be 20 years since the chemical attack on the Kurdish city of Halabja, one of the most deadly operations in the Anfal genocidal campaign conducted by the forces of Saddam Hussein against his own people. Halabja was not a one-off; there were many Halabjas throughout Iraq. For decades, given the passivity and occasional connivance of European governments, Saddam Hussein's regime subjected the Iraqi people to a strategy of systematic brutalisation with devastating consequences which are still being felt today. That is why, as rapporteur, I wanted the fundamental axiom of this report to be the moral and legal responsibility of Europe towards the Iraqi people. No people have suffered more in recent decades and few countries are strategically more important to Europe's security.
Besides being a matter of duty, Europe must realise that it has an interest in consolidating a federal and democratic Iraq where the rule of law prevails and where human rights are respected, including the rights of women. In 2003 my party, the Portuguese Socialist Party, and myself personally were opposed to the decision to invade Iraq supported by the then Prime Minister of my country, Mr Durão Barroso. I still maintain this position. However, this report must not be used to reiterate our well-known positions on an issue that has divided Europe in the past. This House is being called on to give its opinion on the present and future contribution of the European Union to a secure, prosperous and democratic Iraq that is at peace with its neighbours.
It was with this in mind that I made two trips to Iraq in January and February, in preparation for this report. One trip was to Baghdad, Nassiria and the Marshlands region, and the other was to Kurdistan in the north of the country. With a budget of 48 billion dollars for 2008, what Iraq is not lacking is money. It does not need any more budget support or soft loans. What Iraq needs and what Iraqis are asking for is technical assistance and institutional empowerment so that the State and civil society can function properly and so that the country's vast resources can be put to good use for the population, including the millions of internally displaced persons and refugees in neighbouring countries.
This report does not just encourage greater involvement of the EU in Iraq. We also demand that the EU's presence in Iraq be governed by transparency, visibility and efficiency. Parliament is delighted to observe the Commission's growing concern about perfecting the use of European funds in Iraq in an extremely difficult context. In this respect, we feel that the Commission and the Member States can and must have a greater presence on the ground, with personnel and projects, particularly in those areas of the country where the security situation permits this, as is the case with the Kurdish region. On the other hand, we demand regulation of contracts for private military and security companies. I would stress that in this report the European Parliament is calling for the first time for the establishment of clear guidelines on the use of these companies by EU institutions.
The main message of this report, which must be conveyed to the Commission, the Council, European companies, non-governmental organisations and public opinion, is as follows: Europe today has a unique opportunity to contribute positively to the future of Iraq and, as a result, the region. The interaction with the Commission during the preparation of this report and the consensus reached on this report in the Committee on Foreign Affairs have convinced me that Europe is prepared to take on this challenge. I must end by personally thanking all my fellow Members who proposed amendments and suggestions and in particular the shadow rapporteurs, Mrs Hybášková, Baroness Nicholson of Winterbourne, Mr Brie and Mr Özdemir for their contributions, which have greatly enriched this report.
President-in-Office. - (SL) Firstly I would like to thank the rapporteur, Mrs Gomes, for her report on the role of the European Union in Iraq. We will pay great attention to today's debate and carefully study proposals by the rapporteur and the entire assembly.
Allow me to take this opportunity to particularly welcome the recent decision by the European Parliament to establish an ad hoc delegation for Iraq. It will certainly contribute to the strengthening of relations between the European Union and Iraq in all areas.
In close cooperation with the Iraqi government and other players, especially the United Nations, the European Union is strengthening relations with Iraq and supports the central role of the United Nations in Iraq, and it will continue its close cooperation with UNAMI, the United Nations Assistance Mission for Iraq. It will also guarantee support for this mission in realising the role assigned to it by United Nations Security Council Resolution 1770.
The European Commission Humanitarian Aid Office, ECHO, is cooperating in the work to improve the humanitarian situation in the whole region and not only in Iraq. Negotiations on the trade and cooperation agreement with Iraq are also an important factor in strengthening relations between Iraq and the European Union. We were pleased to learn that the negotiations were proceeding very well.
The EU is firm in its support for the process, in which the neighbouring countries are also cooperating. We will continue to stress the importance of dialogue between Iraq and its neighbours. Here I must emphasise that the territorial integrity of Iraq must be preserved. As we know, the Presidency has expressed great concern about the recent operations by the Turkish military on Iraqi territory. We would like to underline the great importance of uninterrupted dialogue and cooperation between Iraq and Turkey and we are strongly encouraging both governments and the Kurdish regional government to find a peaceful solution to the situation and to avoid conflict.
The success of efforts for national reconciliation are of crucial importance for long-lasting and permanent progress in improving the security situation. The European Union is prepared to support Iraq in its commitments to continue this process.
I would like to end by stating that the European Union has already allocated large resources for aid to Iraq. It is still contributing to renewal of the Iraqi security sector, especially through its Integrated Rule of Law Mission for Iraq, which has been extended to summer next year. As we know, the Iraqi authorities greatly value this mission.
Member of the Commission. - Madam President, first of all, please allow me to take a little more time, because this is a very important issue for me.
First, let me commend Ms Gomes and all the other Members of Parliament involved in the preparation of this important report. Ms Gomes has visited Iraq twice since December in order to get the clearest possible picture of what is and what is not happening in the country. I have sent my two directors in charge of the area to Iraq, one of whom, Mr Tomás Duplá del Moral, is here with me today. I will tell you more about that later.
Ms Gomes's analysis is clear, comprehensive and above all it starts from the right place. We have no choice but to deal with the challenges Iraq faces now and in the future.
Five years after the fall of Saddam Hussein we may be entering a new phase of a gradual process. However, the process is still fragile, limited and unstable.
The security situation seems to be slightly better, partly as a consequence of the US surge, but also because of two other important factors: the activities of the Sunni Awakening Councils, armed and paid by the US, and most importantly Moqtada al-Sadr's ceasefire, which has now been extended for another six months. The number of deaths among Iraqi civilians still remains very high and there is great uncertainty about the sustainability of these efforts and of improvements. Turkish incursions in the north contribute to complicating the situation, no matter how calm and measured the central and the Kurdish regional governments' reactions may have been - at least for now.
On the political front, the Legislative Council approved an important package of laws: the 2008 budget, the provincial powers law and a limited amnesty related to the debaathification process, thereby giving satisfaction to Sunnis, Shias and Kurds. However, with the Presidential Council's rejection of the provincial powers law, there is still uncertainty as to whether this limited progress can be consolidated.
The economic front shows a total reliance on the oil sector, difficulty in attracting foreign and even domestic investment, and lack of job creation opportunities. Collection of taxes and tariffs is very incipient and the amounts remain marginal. The capacity to spend the investments planned in the budget, while growing, is still limited. However, economic activity, including investments, seems at this stage to have more potential in the safest Kurdish area.
National reconciliation remains central in the political agenda and there are many initiatives and foreign-driven events. However, while domestic efforts to build up genuine Iraqi ownership and perspectives on the future of the country continue, a shared and clear vision is still lacking, and efforts are guided by sectarian, religious or ethnic interests, considerations or grievances. This is also what my director reported to me.
Let me take this opportunity to remind you of what we are already doing in and with Iraq and what we can set out to do under still difficult circumstances in the future. Our intervention extends over a wide range of activities covering the political, economic, assistance and humanitarian aspects.
First, the trade and cooperation agreement: it is a political endeavour, setting the basis for contractual relations between the European Union and Iraq for the first time. Our hope is that this will help Iraq to address its own reform agenda and facilitate its reintegration in the international community after years of isolation. We have just wrapped up the fourth round of talks. Rapid progress continues on areas from human rights to combating terrorism, from energy cooperation to the environment.
Secondly, the neighbours' meetings, which the President-in-Office of the Council mentioned, could contribute very substantially to reducing interference, improving security and allowing political dialogue and reconciliation among the various factions. I have personally invested a good deal of effort to help this happen, having participated in two conferences, in Sharm el Sheikh and in Istanbul. I will continue to do so in the future if I can, to keep pressing home the need for Iraq's neighbours to take up their responsibilities. Visits to Baghdad by the Secretary-General of the Arab League, Amr Moussa, and most recently even the Iranian President are to be taken as good signs in this direction.
As Ms Gomes points out in her report, the task of helping Iraq stand on its own feet cannot fall on the shoulders of the donor community or the Iraqis alone.
On the subject of assistance, I need not remind this House that the EUR 829 million of Community funds devoted to Iraq since funding started under my predecessor in 2003 were committed with the full support of the Council and the European Parliament.
We have never been naive about the difficulty of delivering an effective programme in Iraq. We did as this Parliament and all our Member States recommended, by working with the UN and its agencies, with the World Bank and the multi-donor Trust Fund. Working with them was the only viable option available. The United Nations had an extremely hard time after the assassination of Sergio Vieira de Mello and a good part of its staff when its office in Baghdad was blown up. The new Special Representative, Staffan de Mistura, has taken on his job with remarkable commitment and is highly appreciated. You recently met the Deputy UN Special Representative, David Shearer, and I think you had a good exchange of views on their mission and the risks still existing.
I could mention many projects, but I shall do that when I answer your questions later on. At the moment I shall just say that I think it is important substantive work, all the more important given the very limited capacity - and I agree with Ms Gomes on this - of the Iraqi Government to deliver results. From basic needs in health and education, through assistance with democratisation, elections and human rights promotion, to humanitarian and refugee support, we have persisted with an extremely comprehensive programme, using the best available means in the most challenging circumstances.
We have tried to ensure that specific attention is paid to the needs of vulnerable groups, not least displaced Iraqis, whether inside Iraq or in the neighbouring states. Last year a substantial package of EUR 50 million was provided for refugee support. The Commission also intends to allocate EUR 20 million from its humanitarian budget line for 2008 in support of IDPs/refugees and the most vulnerable groups in Iraq. We have also started some bilateral projects, but there is no ideal solution. In fact, every option has inherent and formidable drawbacks.
As I have already mentioned - and I am coming to a conclusion - last week on my instructions, my two directors responsible for Iraq from the External Relations DG and EuropeAid visited Baghdad with their teams. They held fruitful but very frank discussions with the Iraqi authorities and other players. The mission confirmed Iraq's precarious security, the political and economic situation that I described earlier, the extreme weakness of the Iraqi institutions after Saddam Hussein's years and the ensuing war, and the key role of our small delegation in Baghdad.
The Iraqi Government expressed its eagerness to work with the European Union. On this basis, we shall try to fund, alongside other bilateral and international donors, and we will help to strengthen the institutions and the capacity of the administration of a state which remains weak. We shall explore ways of taking more direct action as Parliament has asked - bearing in mind the security environment - and we would like to ensure the maximum efficiency, visibility and accountability of our assistance.
(Applause)
draftsman of the opinion of the Committee on International Trade. - (ES) Madam President, this report must be welcomed. The INTA Committee examined it and discussed it at great length, from the point of view of its competence of course, which is what I am going to talk about very briefly.
I would like to highlight a number of points contained in the INTA Committee's text, which was only partially taken over by the rapporteur, although a significant part of the spirit of what the Committee on International Trade was saying has been incorporated. Firstly, Iraq has to be reintegrated into what we could call the international economic system and in that respect we must welcome its observer status in the World Trade Organisation; that is clearly a positive step in the right direction.
Secondly, the Trade and Cooperation Agreement must be used as a very useful instrument to encourage internal reforms that bring Iraq closer to multilateral system disciplines.
Thirdly, I would like to highlight the need to ensure real transparency and non-discrimination in relation to public procurement in Iraq. That is a point that the committee stressed and it will be presented as an amendment in plenary during tomorrow's vote. I feel that it is important to emphasise it: transparency and balance in all public procurement.
Finally, we call for the reinvestment of the revenue from the sale of petroleum in such a way as to ensure that it is managed by the Iraqi Government itself through competent bodies.
There could be a great deal more, but I believe that the report as a whole merits the congratulations of this House.
on behalf of the PPE-DE Group. - (CS) Madam President, Commissioner, I would like to express my profound thanks to Baroness Nicholson, Mrs Ana Gomes and the Commission. What once looked impossible is now a reality. This Parliament, the European Parliament, united in its recommendation to both the Council and the Commission on the European Union's role in Iraq.
Let us bury the past. The situation is no longer deteriorating and stability is taking hold. Young people are turning their backs on sectarianism and violence, the militia are losing support and the Mahdi Army is cooperating. It is therefore vital for Europe to be present in Iraq. The main task for Europe is to strengthen law and order, and to provide technical assistance to the police, the Ministry of the Interior, the courts and the prison systems. It is also important to help Iraqis to benefit their huge oil reserves, through budgetary means. The third requirement is to strengthen democracy by providing technical support for elections.
We also encourage European firms and companies to renew their commitment to Iraq. For that, however, we need a common European position. We are dealing with refugees, asylum seekers and displaced persons. We need to have partners. We need Iraqi partners who respect transparency, fight corruption and nepotism, and respect the rule of law, human rights and democracy. We are prepared to offer assistance to the Iraqi Council of Representatives on a partnership basis, to teach their staff, to travel there and work through the ad hoc permanent delegation.
There is one important issue, and I am saying this as a person who first visited Basra on 7 April 2003: the European presence there must not add to the problem. All Europeans must work together in order to alleviate the human tragedy suffered by generations of Iraqis.
on behalf of the PSE Group. - (FR) Madam President, Ana Gomes's report is excellent, and constitutes a considerable feat. On a topic as sensitive as Iraq which has divided us for so long, the report gives us a new and constructive perspective with none of the usual politico-speak, and this comes as no surprise from Ana Gomes. It was also adopted by a considerable majority in the Committee on Foreign Affairs, and I wish to mention two points among the many that were made.
Firstly, Ana Gomes is calling for all instruments at the disposal of the Commission to be used creatively with a view to reconstituting appropriate capacities in Iraq in the fields of the rule of law, justice, human rights, good governance, women, health and education. Ana Gomes says and writes this with a certain amount of force. Iraq does not lack money: it is potentially a rich country but has been completely torn apart in administrative and human terms. She is therefore calling for bilateral projects in support of capacity-building and civil society, and points to the courage of the Commission, which has even opened a delegation in Baghdad to monitor these projects at closer range and provide greater visibility for the EU effort.
Secondly, beyond Iraq itself Ana Gomes is concerned with the plight of the Iraqi refugees. A recent report by the High Commissioner for Refugees claims that there are over two million refugees in neighbouring countries, but it is in Syria, with 1 400 000 refugees, and Jordan with almost half a million, that the situation has reached boiling point. Child labour and prostitution have also been reported despite these countries' best efforts. Ana Gomes is calling on Europe to show greater generosity in taking in refugees, and on the Commission to provide more support for its aid programmes.
In short, this report must be given very serious consideration in the short term, and perhaps also in the medium term, when it comes to any future policies on Iraq, especially budgetary policies. I wish to remind the House once more that the rapporteur visited the country twice just before she submitted her analysis of the situation. In due awareness of the difficulties on the ground, one cannot but admire her courage.
on behalf of the ALDE Group. - Madam President, I too offer my warmest congratulations to our rapporteur. Ms Gomes has produced a truly exceptional report, whose findings are derived directly from her first-hand experience on the ground. I congratulate the Commissioner for her own constant and assiduous attention to the most important elements of the Iraqi problem and the Head of Delegation, Mr Uusitalo, whose work I have seen on the ground on a number of occasions. First-class work by the Commission - I warmly congratulate you and Mr Uusitalo. The Council of Ministers has also given a lot of attention to the question of Iraq. Now today we in the Parliament are giving it our attention too, so at last the key institutions of the European Union have come together. Of course, together we can achieve much more.
Iraq today has a true parliament and a wholly secular constitution. Iraq is one of the very few nations in this region to have a democracy - a secular democracy - despite its flaws. We therefore must do all we can to help the Iraqis strengthen the democratic process. I believe strengthening ties between our respective parliaments is one of the key ways in which we can assist. I am most honoured to be the new chairman of the delegation that the Conference of Presidents has recently created.
In October last year - and again in January with Ms Gomes - I had the opportunity to address the Iraqi Parliament in plenary session. It was a great honour and we learnt immediately how much assistance they need. To help Iraq reverse the dismal administrative situation she has inherited, we need also to make close partnerships with the public service ministries and to use all of our experience in the enlargement process to help capacity-building and institution-building.
For, like us, the people of Iraq demand democracy and have a right to good governance. They also demand and need the provision of basic human rights, of essential public services and the full complement of those privileges that we have in our democracies in Western Europe. I would suggest that the price of a stable Iraq exerting a benign influence regionally and nationally is worth every effort to attain. Once Turkey joins the European Union, as I hope she will, Iraq becomes our neighbour and we therefore see her as part of the wider neighbourhood.
on behalf of the UEN Group. - (PL) Madam President, I too would like to congratulate the rapporteur on the report before us.
Ladies and gentlemen, in a few days' time, on 20 March, five years will have elapsed since the forces of the international coalition started the second war in the Persian Gulf. Unfortunately, not all the Member States of the European Union took the political decision to support the United States at the time. The lack of unity evident in 2003 continues to impact negatively on the role the European Union could potentially play in the reconstruction of Iraq. After all, we do have a range of financial and political resources available. If properly used, the latter could assist in supporting a secure and democratic Iraq, thus contributing to an immediate improvement in the stability of the entire region.
Clearly, and in this I agree with the rapporteur, Iraq needs more than financial assistance. It also requires support to help rebuild its national institutions and civil society. It should be borne in mind that during decades of dictatorial rule, Iraq's public administration was directed towards control of the population rather than towards public services.
As we draft a new European Union strategy for its future commitment in Iraq, we must not overlook the need for dialogue with the United States, notably in the area of foreign and security policy. I am convinced that good cooperation with the United States is a key factor for the building of a safe and stable Iraq.
on behalf of the Verts/ALE Group. - Madam President, I would also like to thank Ms Gomes for her excellent report. I should like to start by underlining that any reflection on the EU's involvement in Iraq must learn from the mistakes of the past, considering that the invasion has been such an enormous political and humanitarian catastrophe. Our starting point should be recognition that Iraq's problems can only be resolved by giving real and comprehensive sovereignty, including over oil and other resources, back to the Iraqis and I would therefore call for the withdrawal of all foreign occupation troops.
I followed the opinion on the report in the Committee on International Trade and from that perspective I observed that the military occupation of Iraq was followed by an economic one, whereby the US privatised public property, liberalised trade and established rules regarding foreign direct investments in clear conflict with international law. That is why we need to be a bit cautious in the areas of trade and investment.
The report before us welcomes Iraq's observer status at the WTO as a key step towards driving Iraq's integration in the international economy and it looks forward to the EU-Iraq trade and cooperation agreement. I just want to make sure that Iraq has sufficiently built up its own capacities for negotiation and evaluation. Otherwise we risk that country becoming once again prey to outside interests.
Similarly, the report calls for help and encouragement for European firms to bid for contracts to rebuild Iraq. Again, let us be sure that we do all we can to build up the capacity of Iraqi companies, as well as the negotiating capacities of the Government, so that we can move forward in a more positive way for everyone.
on behalf of the GUE/NGL Group. - (IT) Madam President, ladies and gentlemen, we are positively disposed towards the Gomes report, which contains some distinctive points such as defence of territorial integrity and the need for a reconciliation process within Iraq. At the same time, however, we believe that the European Union must call upon Turkey to put an immediate end to its invasion of northern Iraq.
We also endorse the call for the revenue from petroleum sales to be invested for the good of Iraq, but we cannot ignore the laws laid down by the United States, which have handed over Iraq's energy resources to large US multinationals, allowing them to export all the proceeds and make huge profits. One such company is that of Vice-President Cheney, Halliburton.
We can certainly endorse the call for transparency concerning the rules and legal status for contractor organisations, but we cannot ignore the fact that there are private armies employing tens of thousands of people in Iraq operating completely outside of any rules.
The report calls for the EU Code of Conduct on Arms Exports to be made legally binding, but we cannot forget that this war has cost $6 000 billion, which could otherwise have been invested in attaining the Millennium Goals. This war and occupation have caused hundreds of thousands of deaths; this war and occupation were, and still are, illegal, entered into in complete violation of international law, unilaterally and against the wishes of the majority of Member States, the United Nations and international public opinion.
We should call for the immediate withdrawal of the occupying troops. They must be replaced by a UN mission geared solely to guaranteeing security; all belligerent activity must cease.
on behalf of the IND/DEM Group. - (NL) Ms Gomes has gone to great efforts in writing about the European Union's role in Iraq. The complicated situation in Iraq calls for a clear and committed policy. The proposed EU policy on Iraq, however, raises some serious questions. These questions dovetail in particular with my working visit to Kurdistan.
The rapporteur cited Kurdistan as a region where stability and security are barely guaranteed and where the international collaboration for development must be further expanded. Of course, EU presence in the region is very important, and I also want to underline that. There is harsh internal and external criticism of the Kurdish Government concerning respect for human rights, however, and the position of the Assyrian Christian minority in Kurdistan in particular is worrying. 'Is there any possibility of a future for these groups in Iraq?' That is a serious question.
In short, Members of the Council and the Commission, how can you make an effective contribution towards lasting peace and stability in the Kurdistan region and towards the establishment of a democratic legal ruling structure?
In conclusion, Madam President, I would like to make one last point. The millions of displaced Iraqis deserve our full attention and support. The rapporteur recommends to the Council that the EU Member States should welcome Iraqi refugees. Members of the Council and the Commission, how feasible is this excellent suggestion? Thank you.
(BG) Mr. Chairman. Dear colleagues, I support the report of Ms Gomes because it gives crystal clear picture of all the problems accompanying the establishment of the new democratic government in Iraq, as well as the ways to overcome them.
First of all, I urge the occupation forces to immediately withdraw from Iraq because the war and the occupation of that sovereign state were unlawful and the decision on them was taken in full violation of international law, i.e. unilaterally and contrary to the views of the majority of the Member States of the United Nations and the international community.
I hope that the emerged situation would not endanger the peaceful population of 3,500 members of the People's Mujahedin Organization of Iran (PMOI) in Ashraf who find themselves under incessant pressure. I am confident that democracy cannot be built in non-democratic and violent methods in any country of the world.
I am going to vote for the report of Аnа Мaria Gomes because the problems of Iraq can be resolved only through relinquishing real and comprehensive sovereignty back into Iraqi hands.
Madam President, Commissioner, President-in-Office of the Council and Ms Gomes, I want to thank you for everything you have said and for all the work you have done until now.
I believe that this report sends a very important message to the rest of the European Union: that this House wants to look forward; it does not want to look backwards; it wants to be engaged in the future of a democratic and federal Iraq in support of that future.
I will say three things about the report, and I am particularly proud that this report is coming from the European Parliament on the day we celebrate 50 years of the achievements of the European Parliament. Today we celebrate what we have achieved in reconciliation in Europe. And the lessons we have learned over the past 50 years are lessons we need to transfer as experience and knowledge to our friends in Iraq so that they can use them and rebuild their country in a successful way.
The report outlines, of course, the achievements, but it does not shy away from the challenges being faced the Federal Republic of Iraq and the Commissioner very aptly outlined them.
I would like to point out one thing as a footnote to her statement. That is that the achievement on the security front is the primary responsibility of the Iraqis, supported by the internationals of course, but it is the responsibility of the Iraqis. No one can ensure the security of Iraq except the Iraqis; nobody can ensure the resolution of the political problems except the Iraqi politicians and their political process.
We call for a new strategy, a European strategy for Iraq. I spent a large part of 2006 working in the Council representation in Baghdad helping them. The message I was receiving from everyone every day was, 'Where is Europe? We want to talk to Europe because your experience is vital to us.' This, today, is a response to that call.
Finally, this House in its report reaffirms the commitment of the European Parliament to support the reconstruction and the building of the Iraqi Parliament, an extremely important role, and thank you Council for recognising the contribution that this Parliament has made by selecting and approving a Delegation for relations with Iraq.
I think today we are faced with a vital challenge: actually to use what we know and what we have in support of political process, not through weapons, but through words, not through arms, but through deeds in Iraq and help the people there.
(FR) Madam President, ladies and gentlemen, I also wish to congratulate Mrs Gomes on the quality of her work on an extremely sensitive and complex issue. We are all aware of the extent to which the conflict in Iraq was a source of deep divisions between the Member States. We are aware that our duty now is to help build a safe, unified, prosperous and democratic Iraq.
Personally I wish to highlight a greater drama, largely concealed by our governments: I am talking about the Iraqi conflict that has dumped almost 4.5 million people on the streets, the greatest population displacement in the Middle East since 1948. Concerted action is urgently required at European level.
My main concern is the immediate and long-term fate of the Iraqis forced to flee their own country. Approximately 2.3 million people have found refuge in neighbouring countries, chiefly Syria and Jordan, but also Egypt, Lebanon, Turkey and the Gulf States. By taking in almost 2 million refugees, Syria and Jordan have made an extremely laudable effort.
The role of the EU and the international community is, of course, to ensure that all these refugees return home in the long term, but at this point in time return is not an option for many of them. Some particularly vulnerable refugees need to be transferred to Western countries. According to the UNHCR, 6.6% of Iraqis living in Syria, some 100 000, have to be resettled. I thus call on my colleagues to support the amendment in favour of resettlement programmes in 2008 for the EU to take in some of the most vulnerable refugees now in the hands of the UNHCR.
By way of conclusion, I urge the House not to turn its back on our values. We must fully respect the 1951 Geneva Convention and refuse any forced returns to Iraq.
(FR) Madam President, ladies and gentlemen, Fernand Braudel claimed that history began in Sumer, but today the long history of Christian minorities in Iraq seems to have drawn to a close. We, the nations of Europe, cannot endorse this enormous injustice by taking no action. These people welcomed Islam and together they built a country that was prosperous before it was ravaged by fanaticism and wars.
Now these minorities must resign themselves to flight. Iraq cannot build a future without their presence and skills. A future is not built by partitioning a country: it is built by rebuilding its economy, with mutual recognition of different communities and cultures and application of the rule of law.
If the EU takes the firm decision to intervene in Iraq, it must constantly remember in its plans the dramatic reality of all these minority communities. Their future must be the yardstick of EU action, and the reality of mutual respect between communities the criterion for the allocation of its aid. This action will thus be a credit to our nations.
(RO) Admitting the progress achieved lately by Iraq internally and at foreign affairs level, the European Union must encourage the Iraqi authorities in continuing their efforts to develop democratic, stable, lawful state institutions, of a federal type.
Taking account of the ethnic and religious realities, I believe that only a federal Iraq can be viable. I am referring to a federal Iraq and not to a divided one. The European Union must also encourage the existence of a stable Iraq, with institutions capable of providing national sovereignty, state unity, territorial integrity, sustainable economic development and prosperity for the Iraqi people. The European Union must actively support the institutional development of Iraq, strongly rooted in its realities, with due respect of the historical, religious, cultural and identity traditions of the Iraqi people and of all the ethnic and religious communities within its territory.
In this context, it is advisable to establish certain consultative bodies, made up of the leaders of all the ethnic and religious communities of Iraq, with a view to conferring more legitimacy on the central authorities. Iraqi institutional development must be supported by the European Union by means of the Eujust Lex mission, as well as by adequate European financial tools.
I stress the necessity that European funding be addressed directly to the beneficiary Iraqi institutions. Such funds should be managed by the European Union institutions in a transparent and visible way for European citizens.
I recommend that the European Union institutions use the experience and expertise of those Member States that already have a civil and military presence on Iraqi territory in the process of stabilisation and reconstruction of this country. At the same time, I believe that European companies should be encouraged and supported in getting involved in the process of the reconstruction of Iraqi and in better developing their business in this area.
(DE) Madam President, Commissioner, Mrs Gomes, ladies and gentlemen, in the Committee on International Trade we of course focused primarily on aspects relating to trade and economic relations, but in some areas we went beyond that remit. May I therefore comment on two points.
First of all, we are very pleased that we have this report, which makes it clear that the European Union has a visible role and commitment in Iraq. We think it is absolutely vital that Iraq be integrated into the trade system and it goes without saying that the WTO is the right arena for that. We will have to provide far more technical assistance than we have done up to now. This technical assistance must focus on moving Iraq towards the European economic system and, to some extent, towards European business.
As for funding, we are rather sceptical about the prospect of everything being organised solely via the UN, the World Bank or the Multi-Donor Trust Fund. We would very much like to see own capacity being built up, at least to a certain extent, and own project administration, which would then enable us to build up a store of data and expertise to assist with that effort. We would very much like to see this aspiration being reflected in your decisions.
- (EL) Madam President, first of all let me congratulate Mrs Gomes, as well as the Commissioner, who we felt showed humane sensitivity regarding today's events in Iraq.
However, Madam President, for some reason I still have the impression that we slavishly follow others, who destroy so that we can build. This is not the first time. Today we are giving EUR 820 million in aid to the Iraqis. We cannot help the dead, who number many more than those whom Saddam Hussein accounted for. I wonder whether those responsible for today's dead will pay some day.
I say this because this also happened to us in Yugoslavia. Madam President, if we quite rightly do not like dictators and their methods, then let us find a way to free ourselves from dictators. We have no grounds for destroying countries just because we do not like dictators. Because of this, what happened in Yugoslavia is happening today in Iraq, and we do not know when the tragedy of the latter will end.
(FR) Madam President, ladies and gentlemen, the Archbishop of Mosul, Monsignor Rahho, was kidnapped almost two weeks ago. The three people with him were brutally murdered. This is a serious incident. The Fourth Geneva Convention explicitly protects civilian, health, religious and humanitarian personnel. There are many non-violent peace activists in Iraq, the Palestinian Territories and Israel. They are Christian, Muslim, Jewish or lay activists.
Following the kidnapping of the head of the religious minority, the House has two options for immediate action. At tomorrow's vote on the report by our colleague Ana Gomes we can adopt an oral amendment condemning the kidnapping of Monsignor Rahho to influence the war. On Thursday we also have the chance to add a very short text to the agenda for urgent topics in order to adopt a position in our capacity as a European institution.
(PT) Please allow me to say, Commissioner, that, following our debate on this issue, the United Nations clearly deserves the utmost respect. Sérgio Vieira de Melo and everyone else who has died and who is risking their lives have our utmost respect. This does not mean that we should not know what is happening and who is receiving the funds to be used in Iraq. Please also allow me to say that the EUR 20 million which the Commissioner has spoken about today - and please forgive me as I did read about this two or three months ago - seem to me to be woefully inadequate to deal with the dramatic problems facing refugees and displaced persons. Commissioner, these problems are of colossal dimensions and the oil in Iraq will be of little help as there are people who have no access to this oil. I would be grateful, Commissioner, if more effort could be put into this issue because, as Mrs Patrie said, this problem urgently needs to be considered.
Madam President, Europe was against the war in Iraq. However, irrespective of who was right and who was wrong, post-Saddam Iraq is a reality nobody can ignore.
Taking into account the impact of the Iraqi situation on the entire Middle East and beyond, the EU cannot continue to stay for the most part relatively on the margins. Through its huge resources and expertise, the EU must engage in a significant way in supporting the consolidation of the new Iraqi state. The Commissioner described the symptoms. Now we need to see how we could cure them, and not only in concert with other international organisations - the EU can do better than that - but mainly on our own. The strategic aim is to help the new, democratically elected authorities in that country to give credibility, and therefore authority, to the institutions of the new state. A new, democratic, self-sustaining, oil-rich Iraq in the middle of the Middle East is in the interest of all.
(RO) At present, the European Commission is negotiating a commercial and cooperation agreement with the Iraqi authorities, on which occasion the issues related to the enforcement of human rights are also being addressed.
I ask the European Commission to firmly request the Iraqi authorities to find solutions to the reintegration of external and internal refugees. I also appeal to the Member States of the Union to assess the demands for asylum of Iraqi refugees as a priority. The various feedbacks from the states on this matter prove once again the necessity of harmonising procedures on the status of refugees at European level. It is essential that the commercial and cooperation agreement refer to the issue of inter-parliamentary cooperation as well.
I believe that the Delegation for relations with Iraq from the European Parliament can support the strengthening of the institutional capacity of the Iraqi legislative body. The European Union must assist Iraq in becoming a viable partner in a sensitive region. Congratulations and thanks to Mrs Ana Maria Gomes on the report.
(PL) Madam President, if we want to be able to count on Iraqi partners who will help to create democracy as the basis of peaceful coexistence, investment will be needed. I recall that when I was a student, we simply used to host young people from Iraq in our secondary schools. Perhaps it would be possible for the European Union to make similar opportunities available to young Iraqis at the present time. I have in mind inviting young people under the age of 24, and enabling them to live amongst us and learn from the experience. They would of course make a critical assessment of what they saw, retain what was positive and replicate it back home, whilst perhaps improving on what they deemed to be negative. I hereby commend this school-based proposal to the House. Visits of this type need not take place exclusively at university level. Clearly, policies depend on people, and there could be room for such a venture within your area of competence, Madam.
Madam President, this is a message from the European Parliament to the Council on the need to have a European strategy for Iraq. It is time to stop arguing about recent differences and to concentrate on the EU's proactive engagement there. I would like to thank the Commissioner for a thorough account of the situation in Iraq, and there is cautious optimism in the air. I think there is an understanding that things could become better. This is what Ms Gomes so eloquently described as a golden opportunity for a positive contribution the EU could make.
For me, two points are essential. For Parliament it is important to channel EU support for building democratic governance, and this was met with great interest on the part of Iraqi politicians. Second, the EU is in an exceptional position to support the reconciliation process, and without this there could be only disintegration and further domestic warfare, so we need to make use of this opportunity.
President-in-Office. - (SL) I would like to thank everyone for expressing their positions and opinions on this subject, which will certainly be useful to us in our further activities. I would like to add one comment and one answer.
Mrs Záborská's question related to the kidnapping of the Chaldean Catholic Bishop. I would like to draw your attention to the statement issued by the Presidency on 1 March, in which it strongly condemned the kidnapping and called for the unconditional and immediate release of the Chaldean Archbishop.
Now to the other issue. Mr Mladenov and others have pointed out that the responsibility for security, that is to say for establishing a secure situation in Iraq, rests primarily with the Iraqi authorities. It is also true that we have to help them in this matter, and I would like to mention the EUJUST LEX mission again. It has been active in Iraq since 2005 and most Member States of the European Union are taking part.
Approximately 1 500 Iraqi high officials have been trained within this mission. They have been employed in the police, the judiciary and prisons. As I said, this mission will continue until the summer of 2009 and we think that it is an important advance in establishing a safer situation in Iraq.
I would like to thank Mrs Gomes once again for her report, which will serve as a very important basis for our further activities. I should mention that these include a plan for the President of the General Affairs and External Relations Council, Minister Rupel, to take part in the April meeting of Iraq's neighbouring countries, which is to take place in Kuwait.
Member of the Commission. - Madam President, it was a good debate and it showed that we want to use the golden opportunity to finally reconstruct Iraq and make it a stable country in the Middle East, because I fully agree that this will be a very important goal for all of us.
I would first like to clearly state that you may rest assured that we will pursue our course of action. Thank you for the positive words concerning our Head of Delegation who works there with a few staff members in very difficult circumstances - housed by the British Embassy, by the way. He and his people are doing a very good job.
We have been working with the UN Trust Fund because, at the time, nothing else was possible. After the visit by my directors and their assessment, we will cautiously see what we can do regarding capacity-building and institution-building. We fully understand that this is very dear to many of you, but please also understand that security costs will be very high. Whatever we do there directly will be very costly, otherwise it would not be possible.
Outside the Green Zone, circumstances are very difficult, except perhaps in the few areas where there are fewer security problems, one of these being the north. I do not rule out gradually working more directly, for instance in the north, but I must stress that we always have to be sure that we do not discriminate between different groups. This is something I would also like to say to Mr Belder. This is how we have been working with our projects. We have always tried to have projects that include all groups, including the Christian groups that are finding it very difficult in Iraq at this time with this Government.
Having said this, I would just like to bring to the attention of many of you who do not always see what we are doing that, for instance, we prepared successfully for the general elections held in 2005. We have rehabilitated hundreds of primary and secondary schools, which is not only for the benefit of the schools but also for the pupils. Erasmus programmes are also open for some Iraqis, so we are pursuing that. We are also producing and distributing millions of schoolbooks for six million primary and secondary students. This is very basic but necessary.
At the same time we have rehabilitated almost 200 primary healthcare centres and 10 hospitals. We have given support to the completion of eight immunisation rounds, each involving 4.7 million children aged under five. We have completely rehabilitated the national drug quality control laboratory. I could go on and on.
I think the Commission has done a great deal, on behalf of the Union, in difficult circumstances. Now, we are aware that the key question will be how much we can do regarding capacity-building. You can rest assured that we will devote a good part of our resources to this, always depending, as I have said, on the security situation. According to our last assessment this is unfortunately not yet sustainable.
I would like to say a few words about refugees. I have mentioned that we, the Commission, have naturally been working to assist refugees. The entire package for last year was EUR 50 million from various Commission instruments. These funds are aimed not only at supporting the IDPs in Iraq but also to help the Governments of Syria and Jordan in their countries. We are of course in close contact with these countries. We have given EUR 80 million to Syria and EUR 32 million to Jordan because in this small country the large influx of refugees has created a big problem.
Finally, I would just like to say that I am as convinced as the Council that the dialogue that the Parliament will now have with the Ad Hoc Delegation for Iraq represents an excellent improvement and progress. We can only work together on that. Let me assure you that we have been trying from the beginning to have a transparent flow of our money channelled through the United Nations. In the future this will be channelled more and more directly.
rapporteur. - (PT) I should like to thank everyone for their kind words. I must particularly thank my friend, Minister Lenarčič, who I worked with on the Security Council some years ago, dealing precisely with Iraq and the problems caused for Iraq by Saddam Hussein.
As I have said, this report aims to highlight the diversity of the situations existing in Iraq, contrary to the simplistic message of an Iraq of 'fire and sword' that television programmes show us every day. It must be viewed as a plan of action or a roadmap for the EU's involvement in Iraq. I believe that I am speaking on behalf of Parliament when I say that we want the Commission, the Council and the Member States to use our operational proposals as a basis when designing future programmes and projects to support the government and people of Iraq, naturally taking into account the security conditions.
I returned from Iraq impressed with the Iraqi enthusiasm for 'more Europe'. From President Talabani to the primary school teacher in one of the most isolated rural areas in the country, everyone had a thirst for political recognition and institutional support from the European Union. We were bombarded with proposals for projects in the most diverse areas: training of officials at the Interior Ministry, support for local NGOs active in the areas of mine clearance, adult literacy, and sexual and reproductive health education, technical and institutional support for the Iraqi Parliament, and these are only some of the examples.
I feel that we must measure the success of this report, not so much in terms of the number of votes in tomorrow's vote, but primarily by the difference that it will make to our actions on the ground in Iraq from now on. Our parliamentary delegation to Iraq will of course play its part in this process and I am sure that we can count on the Commission, on Commissioner Ferrero-Waldner, whom I congratulate, and on her courageous team in Baghdad, competently led by Ambassador Uusitalo, as fundamental allies in the implementation of this roadmap.
The debate is closed.
The vote will take place on Thursday.
Written Statements (Rule 142)
This report fails to mention the responsibility for and complicity in the dissemination of false information which served to justify the military intervention in Iraq, such as the existence and location of 'weapons of mass destruction' and links between the former regime and international terrorism. It also passes over the responsibility for introducing into the country the Iranian Revolutionary Guard Corps and its Iraqi offshoots, resulting in the spread of terrorist groups and death and genocide squads whose main targets were and continue to be ethnic and religious minorities and the country's elite.
The report does not make relations with the European Union or even the EU's financial support of the Iraqi authorities dependent on their commitment to fight terrorism and genocide or on the pursuit and prosecution of those responsible inside and outside the security forces. As a result it minimises the dramatic problems being experienced by millions of Iraqi refugees and displaced persons and the attacks on the most basic rights, freedoms and guarantees of Iraqis, particularly women.
The mention made of the crimes of Saddam Hussein's regime would be acceptable if sincere and if this were not done while ignoring the current crimes and their perpetrators which have resulted in hundreds of thousands of deaths and millions of displaced persons.
in writing. - (FI) Madam President, I wish to thank Mrs Gomes for her valuable report. Her practical approach has resulted in an unusually clear message to the Council and the Commission as well as to the Iraqi people.
The core of the problem is patently obvious. Iraq does not lack money. It lacks stability, political will, stable institutions and the administrative ability to spend money wisely. It is in these areas that the Union has something to offer.
Firstly, Iraq is not a traditional place for development work: it is an exceptional area of activity. For this reason, no lasting results will be achieved using separate instruments. By bringing the instruments of development work and security under one umbrella the EU could step up dialogue with Iraqi society. Let transparency be the byword: the Commission must allow democratic supervision of the financial instruments.
Secondly, the Union should commit itself specifically to supporting the parliamentary dimension. We have to support the implantation of good governance and working practices in the Council of Representatives, provide training and resources for parliamentary work and, if necessary, provide expert assistance in the development of legislation - the federal state structure is a legislative challenge.
Thirdly, we need to insist that human rights lie at the heart of Iraq's development struggle. The status of the ethnic and religious minorities depends on the Union's input. The Christian Assyrians, Chaldeans, Syriacs and other minority peoples, such as the Turkmen, face continual discrimination and threats to their lives. We have to make a more determined effort to stop this.
I hope that everyone here understands that this report is no longer about past mistakes. Those mistakes are acknowledged, and complaining about them is not going to help the Iraqis. We have to try hard to realise not just that the past places an obligation on us but that there will not be a future for Iraq otherwise.
in writing. - (DE) The report by Mrs Gomes on the European Union's role in Iraq unfortunately sidesteps the two main issues of relevance to the situation in Iraq.
There are currently occupying troops from the US, the United Kingdom, other Member States and many other countries stationed in Iraq. These troops have been there since the illegal invasion of Iraq in 2003. As we now know, the reasons cited in justification of this military action were entirely spurious (such as the lies uttered by Colin Powell before the UN Security Council about Iraq's alleged weapons of mass destruction).
All the proposed amendments, including those tabled by my Group, the GUE/NGL, that make clear reference to the many casualties of this war and the ongoing occupation and criticise the completely inappropriate military action against Iraq have been rejected. As a result, this key aspect of the situation goes largely unmentioned in Mrs Gomes's report.
I have therefore voted against the report because as it stands, it denies the real situation in Iraq. That being the case, it would be disastrous to demand a more comprehensive role for the European Union, as this would make it part of the military and occupying regime. Nonetheless, a number of the statements made in the report merit our support, but anyone who fails to speak out against war and occupation makes themselves an accessory.
in writing. - Several Member States of the EU have sent their troops to Iraq to participate in the multinational force, United Nations assistance mission and NATO-sponsored training of the Iraqi police force, Estonia being one of those countries.
The humanitarian situation cannot be improved in Iraq unless peace and stability in the country is established. Unfortunately, both Republican and Democrat presidential candidates in the USA argue for withdrawing from Iraq, which will irresponsibly leave the country in a devastating situation.
I am confident that, if the European Union increased its involvement in Iraq by contributing funds, human resources and know-how in state-building, the deterioration of the country could be avoided. The European Union should play a vital role in Iraq as a mediator between different political and religious factions to establish a well-functioning society.
in writing. - (PL) It is my impression that Mrs Gomes has tabled not one report but two.
One of these is a factual account, laying down the principles of our involvement in Iraq. It is in stark contrast to the emotive and propaganda-like style of the justification.
One success was certainly achieved in 2003, namely the removal of an authoritarian regime that was destabilising the entire region. If the events of 2003 had not taken place we would not now be in a position to draft 25 pages of recommendations for a democratic Iraq regarding structural reforms, electoral law and the rights of minorities.
Fortunately, the vote will refer to the proposal for a recommendation. That is why I will happily support this document. It is right and proper for us to assume our responsibility for the success of a stable and democratic Iraq. I am also pleased that countries that were divided by the intervention back in 2003 will today have the opportunity to take advantage together of the opportunities opened up by that war.